—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Bangs County (Greenbaum, J.), dated November 22, 1996, which, upon a fact-finding order of the same court, dated October 7, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree, grand larceny in the fourth degree, petit larceny, criminal possession of stolen property in the fifth degree, and criminal mischief in the fourth degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of two years.
*374Ordered that the order is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, People v Contes, 60 NY2d 620; Matter of Wilson G., 214 AD2d 670), we find that it was legally sufficient to establish the appellant’s identification as the perpetrator beyond a reasonable doubt (see, Matter of Jason B., 186 AD2d 481; Matter of Andre A., 185 AD2d 810; Matter of Jason V., 171 AD2d 447). Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt is not against the weight of the evidence (cf., CPL 470.15 [5]). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.